Civil action instituted in McDowell County, the county of plaintiff's residence, to recover for rent due on land situate in Buncombe County.
Motion by defendants, after filing answer, to transfer cause to Buncombe County for trial as the proper venue for said action, in that, it is alleged, the action is to determine some right or interest in real estate, or for the recovery of personal property. C. S., 463. Motion overruled. Defendants appeal.
A careful perusal of the record fails to manifest any error in the ruling of the trial court. Causey v. Morris, 195 N.C. 532,142 S.E. 783; Carnegie v. Perkins, 191 N.C. 412, 131 S.E. 750.
Affirmed.